 
Form 8-K, Exhibit 10.2




PATENT AND ASSETS TRANSFER AGREEMENT


This Patent and Assets Transfer Agreement (“Agreement”) is entered on this
September 15, 2010 among and between大连朗马克能源科技有限公司Dalian Landmark Energy
Technology Co, Ltd (“Dalian Landmark”), a limited liability company formed under
the laws of the People’s Republic of China, and大连美商安科瑞能源科技有限公司Dalian Aquarius
Energy Technology U.S.A..Co., Ltd (“Dalian Aquarius”), a limited liability
company formed under the laws of the People’s Republic of China; Dalian Landmark
and Dalian Aquarius are hereinafter collectively referred to “Parties”.


WHEREAS, Dalian Aquarius has developed one or more patents for the generation of
hydrogen through proprietary designed machines (“Machines”) and owns  certain
assets related to Machines;


WHEREAS, Dalian Landmark desires  to acquire the said patents and certain assets
related to Machines;


NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, Parties agree as follows:


SECTION 1: TRANSFER OF PATENTS AND ASSETS


Dalian Aquarius agrees to transfer and assign to Dalian Landmark the patents
(“Patents”) and the assets (“Assets”) related to the Machines, which are set
forth in the Exhibit A attached hereto. Dalian Aquarius will promptly assist
Dalian Landmark to complete all the regulatory and administrative filing and
registering procedures to effectuate the transfer of the Patents and Assets.


SECTION 2: PROMISSORY NOTE AND WORKING CAPITAL


In exchange for the Patents and Assets described in Section 1, Dalian
Landmark  shall execute and deliver to  Dalian Aquarius a Promissory Note, the
form of which is attached hereto as Exhibit B, to pay US $ 2,780,000.00 (or RMB
18,848,400.00 Yuan)  (“Transfer Price”) to Dalian Aquarius. At the option of
Dalian Aquarius and its assigns or successors, the said Promissory Note may be
converted into 1,000,000 shares of common stock of Landmark Energy Enterprise
Inc (“LNDG”), at the conversion price of $ 2.78 per share, subject to the
consent of LNDG.


SECTION 3: CONFIDENTIALITY
 
(1).
Except to the extent expressly authorized by this Agreement or otherwise agreed
in writing, the Parties agree that the receiving Party shall keep confidential
and shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement any Confidential Information of the other Party. 
As used herein, “Confidential Information” means any information and materials
other than the Patents furnished to a Party by the other Party pursuant to this
Agreement that (a) the disclosing Party has marked as confidential or
proprietary, or (b) the disclosing Party identifies as confidential at the time
of oral disclosure to the receiving Party, except to the extent that it can be
established by the receiving Party that such Confidential Information was
already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party, as evidenced by
written records maintained by the receiving Party in the ordinary course of
business; or was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; or became
generally available to the public or otherwise part of the public domain after
its disclosure and other than through any act or omission of the receiving Party
in breach of this Agreement; or was disclosed to the receiving Party, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the disclosing Party not to disclose such information to others.

 
 

 
 
1

--------------------------------------------------------------------------------

 
 
(2)
Each Party may disclose Confidential Information hereunder to the extent such
disclosure is reasonably necessary to comply with applicable governmental laws,
rules and regulations or orders issued by a court of competent jurisdiction. If
a Party is required by law or regulation or court order to make any such
disclosure of the other Party’s Confidential Information it will give reasonable
advance notice to the other Party of such disclosure requirement and shall
permit the other Party to intervene therein to protect its interests in its
Confidential Information, and provide full cooperation and assistance to other
Party in seeking to obtain such protection.



SECTION 4: REPRESENTATIONS AND WARRANTIES; LIMITATION
 
(1)  
Each of the Parties represents and warrants to the other Party that (a) it has
full right, power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, (b) this Agreement is a legal
and valid obligation binding upon such Party and enforceable in accordance with
its terms, and (c) the execution, delivery and performance of the Agreement by
such Party does not conflict with any agreement, instrument or understanding,
oral or written, to which it is a Party or by which it is bound, nor to such
Party’s knowledge, violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it.



(2)  
Dalian Aquarius hereby represents and warrants to Dalian Landmark that

 
 

 
(a)     Dalian Aquarius is the rightful and exclusive owner of all right, title
and interest in and to the Patents and Assets;

 
 

 
(b)     the Patents and Assets are free and clear of any liens, license rights,
security interests, encumbrances or rights to repurchase;

 
 

 
(c)     each of the Patents is properly filed or issued, as applicable,
currently in compliance with formal legal requirements (including, without
limitation, payment of filing, examination and governmental taxes and
maintenance fees) and enforceable and, to the knowledge of Dalian Aquarius,
valid.

 
 

 
(d)     there are no pending, or, to the knowledge of Dalian Aquarius,
threatened claims against Dalian Aquarius claiming that the making, using,
selling, offering for sale or importing of products or services which are
covered by the subject matter of the claims of the Patents infringe on or
violate any patent or other intellectual property right of a person or entity or
that any of the Patents is invalid or unenforceable and Dalian Aquarius is not
aware of any facts or circumstances that would form the basis for a
determination that any of such Patents are invalid or unenforceable.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
SECTION 5: MISCELLANEOUS





(1) Governing Law; Successors and Assigns.  This Agreement shall be governed and
construed in accordance with the law of the People’s Republic of China and shall
be binding upon the heirs, personal representatives, executors, administrators,
successors and assigns of the parties.


(2) Indemnification. (a) Dalian Aquarius shall fully indemnify, defend, and hold
harmless Dalian Landmark from and against any and all claims, losses, damages,
expenses, and liability arising from this Agreement, provided that such claim,
loss, damage, expense, or liability does not arise from the negligence of Dalian
Landmark; (b) Dalian Landmark shall fully indemnify, defend, and hold harmless
Dalian Aquarius from and against any and all claims, losses, damages, expenses
and liability arising from this Agreement, provided that such claim, loss,
damage, expense, or liability does not arise from the negligence of Dalian
Aquarius.


(3) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes and replaces
any prior agreement or understanding.


(4) Headings.  The headings of the Sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.


(5) Counterparts.  This Agreement may be executed in any number of counterpart
copies, all of which copies shall constitute one and the same instrument.




IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the date
first above written.


大连朗马克能源科技有限公司
Dalian Landmark Energy Technology Co, Ltd




By: /s/ Yidian Dong
Yidian Dong
Director


大连美商安科瑞能源科技有限公司
Dalian Aquarius Energy Technology U.S.A..Co., Ltd






By:/s/ Te-Hung Chou
Te-Hung Chou
Director
 
 
 
 
3

--------------------------------------------------------------------------------

 


Exhibit A


Patents:


Patent No. 200820218700.8




Other Assets:


Trademark
Work in Progress
Technical drawings and specifications
Instruction and operating manuals
Tools, dies and equipment necessary for the construction or testing of the
machine
Any and all designs, drawings, manuals, technical descriptions, quality control
manuals
Or other documents (whether in electronic or written form) necessary or related
to
The manufacture, operation or testing of the machines


Any other document, file, tool, equipment, drawing, manual and material
necessary for the further development, improvement and application of the
technology underlying the Patents.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit B
PROMISSORY NOTE
 
1. Promise to Pay. For value received, Dalian Landmark Energy Technology Co, Ltd
(“Dalian Landmark”) promises to pay Dalian Aquarius Energy Technology
U.S.A..Co., Ltd (“Dalian Aquarius”) US $ 2,780,000.00 (or RMB 18,848,400.00
Yuan)
 
2. Application of Payments. Payments will be applied first to interest and then
to principal.
 
3. Prepayment. Dalian Landmark may prepay all or any part of the principal
without penalty.
 
4. Security. This is an unsecured note.
 
5. Conversion into Stock. Subject to the consent of Landmark Energy Enterprise
Inc, the total amount of this Promissory Note may be converted into 1,000,000
shares of common stock of Landmark Energy Enterprise Inc, at the conversion
price of $ 2.78 per share, at the option of Dalian Aquarius and its assigns or
successors.
 
The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver, or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the People’s
Republic of China.
 
大连朗马克能源科技有限公司
Dalian Landmark Energy Technology Co, Ltd


By:_________________________
Yidian Dong
Director


大连美商安科瑞能源科技有限公司
Dalian Aquarius Energy Technology U.S.A..Co., Ltd




By:_________________________
Te-Hung Chou
Director
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Consent of Landmark Energy Enterprise Inc


 
As the Chief Financial Officer and Director of Landmark Energy Enterprise Inc, a
Nevada corporation (“Company”), I hereby fully consent to and approve that the
Promissory Note between Dalian Landmark Energy Technology Co, Ltd and Dalian
Aquarius Energy Technology U.S.A..Co., Ltd, in the amount of US $ 2,780,000.00
(or RMB 18,848,400.00 Yuan) and dated _____________, 2010, may be converted into
1,000,000 shares of common stock of Company, at the conversion price of $ 2.78
per share, at the option of Dalian Aquarius and its assigns or successors.
 
 
 
Landmark Energy Enterprise Inc
 


 
By:_________________________
Yidian Dong
Director, Chief Financial Officer
 
Date: ____________, 2010
 
 
 
6

--------------------------------------------------------------------------------

 
 

